PER CURIAM:
Jose Lopez appeals the district court’s order denying his “motion for review based on grounds of newly discovered evidence and information discovered after judgment.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Lopez v. Young, No. 7:01-cv-00876-jct (W.D.Va. Feb. 27, 2007). We also deny Lopez’ motion to lift stay and for leave to file a consolidated appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.